Citation Nr: 0503319	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-15 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 20 percent for diabetes mellitus type 2. 

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for arterial hypertension. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for status post coronary bypass surgery 
due to occluding coronary artery disease. 

4.  Entitlement to an original disability evaluation in 
excess of 10 percent for osteoarthritis of the first 
metatarsal phalangeal joint of the left foot. 

5.  Entitlement to an original disability evaluation in 
excess of 10 percent for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1983.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In 2003, jurisdiction over this matter was transferred 
to the RO in Pittsburgh, Pennsylvania.  

The October 2002 rating decision granted service connection 
for diabetes mellitus type 2 which was rated as 20 percent 
disabling, arterial hypertension which was rated as 10 
percent disabling, status post coronary bypass surgery due to 
occluding coronary artery disease which was rated as 10 
percent disabling, osteoarthritis of the first metatarsal 
phalangeal joint of the left foot which was rated as 10 
percent disabling, and tinnitus which was rated as 10 percent 
disabling.  These actions were all made effective May 2, 
2001.

The issues of entitlement to higher original disability 
evaluations for diabetes mellitus type 2, arterial 
hypertension, and status post coronary bypass surgery due to 
occluding coronary artery disease are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The service-connected osteoarthritis of the first 
metatarsal phalangeal joint of the left foot is productive of 
severe impairment since the effective date of the grant of 
service connection; loss of use of the left foot is not 
shown. 

2.  The veteran experiences recurrent tinnitus and has been 
in receipt of the maximum schedular evaluation for tinnitus 
since the effective date of the grant of service connection, 
and there is no evidence of an unusual or exceptional 
disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for an original 30 percent rating for 
osteoarthritis of the first metatarsal phalangeal joint of 
the left foot have been met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5283 
(2004). 

2.  The criteria for an original disability rating in excess 
of 10 percent for tinnitus have not been met at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a letter dated in December 2001, VA notified the veteran 
of the evidence needed to substantiate the claims and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he could submit his own evidence.  This 
notice served to inform the veteran that he could submit 
relevant evidence in his possession.

The December 2001 letter pertained to the original claims for 
service connection.  The initial evaluation following a grant 
of service connection is "down stream" issue from that of 
entitlement to service connection.  See Grantham v. Brown, 
114 F .3d 1156 (1997).  VA's General Counsel has held that VA 
is not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
69 Fed. Reg. 25180 (2004).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).

In Pelegrini, the Court held that the VCAA notice should 
generally be provided prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision is.  Pelegrini v. 
Principi, at 119-20.  In this case, the VCAA notice was 
provided before the initial AOJ adjudication.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for higher disability 
evaluations, and that the duty to assist requirements of the 
VCAA have been satisfied.  The veteran has not identified any 
current treatment for the left toe disability.  There is no 
identified relevant evidence that has not been accounted for.  
In November 2004, the veteran withdrew his Board hearing 
request.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded a VA examination April 2004 to determine the nature 
and severity of his disabilities.  

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Entitlement to a higher original disability evaluation for 
osteoarthritis of the first metatarsal phalangeal joint of 
the left foot

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004). 

Arthritis is rated on the basis of limitation of motion of 
the joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  There is no diagnostic code for limitation of motion 
of the first metatarsophalangeal joint.

Disabilities of the foot are evaluated under Diagnostic Codes 
5276 through 5284 of the Rating Schedule.  Metatarsalgia, 
anterior (Morton's disease), either unilateral or bilateral, 
warrants a 10 percent disability evaluation under Diagnostic 
Code 5279.  Severe unilateral hallux valgus, if equivalent to 
amputation of the great toe, warrants a 10 percent disability 
evaluation under Diagnostic Code 5280.  Under Diagnostic Code 
5281, severe unilateral hallux rigidus is to be rated as 
severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Codes 
5279 to 5281 (2004).  

Under Diagnostic Code 5283, moderate malunion or nonunion of 
the tarsal or metatarsal bones warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation is 
warranted for moderately severe disability.  A 30 percent 
rating is warranted for severe disability.  A 40 percent 
rating is provided for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Codes 5283 (2004).   

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent rating, a moderate foot injury warrants a 20 
percent rating, and a severe foot injury will be assigned a 
30 percent rating.  With actual loss of use of the foot, a 40 
percent rating will be assigned.  38 C.F.R. § 4.71a (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Discussion

The RO has rated the veteran's osteoarthritis of the first 
metatarsal phalangeal joint of the left foot under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5281.  The 10 percent rating is the 
highest possible rating under Diagnostic Code 5281.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2004).  

The Board has explored the possibility of rating the 
veteran's osteoarthritis of the first metatarsal phalangeal 
joint of the left foot under a different diagnostic code.  A 
higher disability evaluation is possible under Diagnostic 
Code 5283, which provides criteria for rating disability of 
the metatarsal bones.  

The April 2002 VA examination report indicates that the left 
great toe disability is manifested by two cherry-sized 
exostoses in the area of the first metatarsophalangeal joint.  
Examination revealed that the joint was practically stiff.  
The veteran was unable to unwind the joint correctly when 
walking.  The veteran tired out when walking; the weight was 
loaded predominantly onto the lateral structures of the foot.  
The veteran had abnormal movements due to the left toe 
disability.  He had lateralization of the weight-bearing of 
the left foot and a mechanical gait disorder.  

The examiner noted that the longer the veteran had to walk 
and stand, the slower he got.  Even when the veteran started 
to move, he walked on the lateral side of the left foot, 
avoiding any pressure to the left great toe area.  Regarding 
the veteran's endurance, the examiner noted that the veteran 
was able to walk 500 yards until he felt tired.  After two-
thirds of a mile, he had to stop and sit down.  The veteran 
was able to stand 20 to 30 minutes with weight bearing 
predominantly on the right leg.  

X-ray examination revealed marked arthritis in the first 
metatarsophalangeal joint with severe sclerosing and almost 
total narrowing of the joint space associated with exostotic-
arthritic changes predominantly in the first metatarsal 
bone's head.  The podiatric diagnosis was deforming 
osteoarthritis of the first metatarsophalangeal joint of the 
left foot, severe, resulting in almost complete stiffness of 
the left great toe and marked mechanical gait disorder.  The 
examiner noted that orthopedic shoes were required.  

Given the examiner's characterization of the disability as 
severe, and the obvious impairment in the veteran's gait, the 
Board finds that the evidence establishes that the veteran's 
disability is equivalent to severe malunion involving a 
metatarsal bone.  Thus, a 30 percent rating for the service-
connected osteoarthritis of the first metatarsal phalangeal 
joint of the left foot is warranted under Diagnostic Code 
5283.

A higher evaluation, 40 percent, is warranted if there is 
actual loss of use of the foot.  The veteran retains actual 
use of the foot, inasmuch as he is able to walk significant 
distances and stand on the foot for substantial periods of 
time.

Loss of use, for purposes of special monthly compensation 
(not at issue in the instant appeal), is said to exist when 
there is no remaining function other than that which would be 
equally well served by amputation at the site of election 
below the knee with prosthesis in place.  The determination 
will be made on the basis of actual remaining function 
whether balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 4.63 (2004).  

The evidence of record shows that the veteran's disability 
involves only the joint where the large toe and foot are 
joined.  He has an impaired gait but he is stable on 
standing, and there is no evidence of impaired balance.  He 
retains the ability to walk fairly long distances.  Even if 
the standard for "actual loss of use" in Diagnostic Code 
5283 were the same as "loss of use" for purposes of special 
monthly compensation in 38 C.F.R. 4.63, the Board cannot 
conclude that he would be equally well served by an 
amputation with prosthesis.

Thus, a disability evaluation in excess of 30 percent is not 
warranted for the osteoarthritis of the first metatarsal 
phalangeal joint of the left foot under Diagnostic Code 5283.

The Board has examined the other diagnostic codes pertinent 
to disabilities of the foot and toes.  A rating in excess of 
30 percent is not possible under the diagnostic codes used 
for evaluating disability of the foot in the absence of 
actual loss of use.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5170 to 5284 (2004).  

The Board has examined the record and finds that a 30 percent 
evaluation is warranted for the service-connected 
osteoarthritis of the first metatarsal phalangeal joint of 
the left foot since May 2, 2001, the date of the claim for 
service connection.  There is no evidence that the veteran's 
service-connected disability has met the criteria for a 
higher rating at any time since May 2, 2001.  It appears from 
the medical evidence, that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fender son is not warranted. 

In summary, a 30 percent original disability evaluation for 
the service-connected osteoarthritis of the first metatarsal 
phalangeal joint of the left foot is warranted under 
Diagnostic Code 5284 for the reasons and bases described 
above.  The appeal is granted to that extent. 

Entitlement to a higher original disability evaluation for 
tinnitus

The medical evidence shows that the veteran has tinnitus, 
which has been found to be related to his military service.  
In an October 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
criteria, a rating of 10 percent is warranted where the 
evidence shows recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The medical evidence establishes that 
the veteran has tinnitus.  

The Board notes that Diagnostic Code 6260 was revised 
effective in June 2003 to provide that only a single 10 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

The 10 percent evaluation is the highest possible evaluation 
under all versions of Diagnostic Code 6260, including the 
most recent version.  Thus, an original disability evaluation 
in excess of 10 percent for tinnitus is not warranted.   

The 10 percent rating, the highest possible rating, has been 
assigned effective the date of the veteran's original claim 
for service connection in May 2, 2001.  Accordingly, staged 
ratings for the tinnitus are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In the instant case, the RO considered the applicability of 
§ 3.321 in the statement of the case.  However, the veteran 
has not reported, and record does not suggest, marked 
interference with employment or frequent periods of 
hospitalization.  Therefore, the Board concludes that the 
question of an extraschedular rating has not been raised, and 
need not be addressed.  Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

The Board concludes that the preponderance of the evidence is 
against an original disability evaluation in excess of 10 
percent for the service-connected tinnitus.  The 
preponderance of the evidence is against the veteran's claim 
and the claim, the benefit of the doubt doctrine is not for 
application, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.  


ORDER

A 30 percent original disability evaluation for the service-
connected osteoarthritis of the first metatarsal phalangeal 
joint of the left foot is granted, effective from May 2, 
2001.  

An original disability evaluation in excess of 10 percent for 
tinnitus is denied. 


REMAND

It does not appear that relevant evidence was considered in 
the statement of the case or the supplemental statements of 
the case for the issues of entitlement to higher original 
disability evaluations for diabetes mellitus type 2, arterial 
hypertension, and status post coronary bypass surgery due to 
occluding coronary artery disease.  Treatment records from 
the Wuerzburg Army Hospital showing treatment for diabetes, 
hypertension, and heart disease from August 1994 to March 
2001, were associated with the claims folder.  It is not 
clear when these records were associated with the claims 
folder.  However, the statement of the case or the 
supplemental statements of the case do not mention these 
records.  

A May 2003 deferred rating decision indicates that 
development needed to be done to obtain the treatment records 
identified on the VA Form 21-4142, which included treatment 
records from the Wuerzburg Army Hospital.  The statement of 
the case and the supplemental statements of the case only 
refer to the treatment records dated from December 2001 to 
April 2002, July 2002 to June 2003, and October 2003.  
38 C.F.R. § 19.29 (2004) provides that a statement of the 
case must contain a summary of the evidence of the case 
relating to the issues or issues with which the appellant or 
representative have expressed disagreement.  38 C.F.R. 
§ 19.29.  In accordance with 38 C.F.R. § 19.29, the Board 
must remand this evidence to the RO or AMC for initial 
consideration and issuance of a supplement statement of the 
case.   

Accordingly, this case is remanded for the following action: 

The AMC or RO should readjudicate the 
issues of entitlement to higher original 
disability evaluations for diabetes 
mellitus type 2, arterial hypertension, 
and status post coronary bypass surgery 
due to occluding coronary artery disease.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


